Case 0:19-cv-62504-JEM Document 1 Entered on FLSD Docket 10/07/2019 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

 CRAIG CUNNINGHAM,                        ) Case No.
 individually and on behalf of all others )
 similarly situated,                      ) CLASS ACTION
                                          )
 Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
                                          ) OF:
        vs.                               )
                                          ) 1. NEGLIGENT VIOLATIONS OF
                                               THE TELEPHONE CONSUMER
                                          )    PROTECTION ACT [47 U.S.C.
 CONSOLIDATED WORLD                       )    §227 ET SEQ.]
 TRAVEL, INC., D/B/A HOLIDAY )              2. WILLFUL VIOLATIONS OF THE
                                               TELEPHONE CONSUMER
 CRUISE LINE; ULTIMATE                    )    PROTECTION ACT [47 U.S.C.
 VACATION GROUP, LLC, D/B/A )                  §227 ET SEQ.]
 GRAND BAHAMA CRUISE                      )
 LINE, and DOES 1 through 10,             ) DEMAND FOR JURY TRIAL
 inclusive,                               )
                                          )
 Defendant(s).                            )
       Plaintiff, CRAIG CUNNINGHAM (“Plaintiff”), on behalf of himself and all
 others similarly situated, alleges the following upon information and belief based
 upon personal knowledge:
                            NATURE OF THE CASE
       1.     Plaintiff brings this action for itself and others similarly situated
 seeking damages and any other available legal or equitable remedies resulting from
 the illegal actions of CONSOLIDATED WORLD TRAVEL, INC., D/B/A
 HOLIDAY CRUISE LINE and ULTIMATE VACATION GROUP, LLC, D/B/A
 GRAND BAHAMA CRUISE LINE (“Defendants”), in negligently, knowingly,
 and/or willfully contacting Plaintiff via “telephone facsimile machine” in violation
 of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”),
 thereby causing Plaintiff and all others similarly situated to incur the costs of
 receiving unsolicited advertisement messages via “telephone facsimile machines”



                              CLASS ACTION COMPLAINT
                                         -1-
Case 0:19-cv-62504-JEM Document 1 Entered on FLSD Docket 10/07/2019 Page 2 of 9




 and invading their privacy.
 ///
 ///
                           JURISDICTION & VENUE
       2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 a resident of Texas, seeks relief on behalf of a Class, which will result in at least
 one class member belonging to a different state than that of Defendants, which are
 Florida companies. Plaintiff also seeks up to $1,500.00 in damages for each call in
 violation of the TCPA, which, when aggregated among a proposed class in the
 thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
 Therefore, both diversity jurisdiction and the damages threshold under the Class
 Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
       3.     Venue is proper in the United States District Court for the Southern
 District of Florida pursuant to 28 U.S.C. § 1391(b)(1) because all defendants reside
 in Florida, and Defendant is headquartered within this District.
                                     PARTIES
       4.     Plaintiff, CRAIG CUNNINGHAM (“Plaintiff”), is a natural person
 residing in Texas and is a “person” as defined by 47 U.S.C. § 153 (39).
       5.     Defendant, CONSOLIDATED WORLD TRAVEL, INC., D/B/A
 HOLIDAY CRUISE LINE (“Defendant HOLIDAY CRUISE”), is a marketer of
 travel packages, and is a “person” as defined by 47 U.S.C. § 153 (39).
       6.     Defendant, ULTIMATE VACATION GROUP, LLC, D/B/A
 GRAND BAHAMA CRUISE LINE (“Defendant GRAND BAHAMA”), is a
 marketer of travel packages, and is a “person” as defined by 47 U.S.C. § 153 (39).
       7.     The above named Defendant, and its subsidiaries and agents, are
 collectively referred to as “Defendants.” The true names and capacities of the
 Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 currently unknown to Plaintiff, who therefore sues such Defendants by fictitious



                               CLASS ACTION COMPLAINT
                                          -2-
Case 0:19-cv-62504-JEM Document 1 Entered on FLSD Docket 10/07/2019 Page 3 of 9




 names. Each of the Defendants designated herein as a DOE is legally responsible
 for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 Complaint to reflect the true names and capacities of the DOE Defendants when
 such identities become known.
        8.     Plaintiff is informed and believes that at all relevant times, each and
 every Defendant was acting as an agent and/or employee of each of the other
 Defendants and was acting within the course and scope of said agency and/or
 employment with the full knowledge and consent of each of the other Defendants.
 Plaintiff is informed and believes that each of the acts and/or omissions complained
 of herein was made known to, and ratified by, each of the other Defendants.
                            FACTUAL ALLEGATIONS
        9.     Beginning in or around October of 2015, Defendants contacted
 Plaintiff on his cellular telephone number ending in -7262 in an effort to sell or
 solicit its services.
        10.    Defendants contacted Plaintiff from telephone numbers confirmed to
 belong to Defendant, including without limitation (470) 265 - 5793.
        11.    Defendants’ messages constituted “telephone solicitation” as defined
 by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
 the TCPA, 47 U.S.C. § 227(a)(5).
        12.    Defendants used an “automatic telephone dialing system,” (“ATDS”)
 as defined by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or
 solicit its business services, as prohibited by 47 U.S.C. § 227(b)(1)(A).
        13.    On each call, Defendants used an “artificial or prerecorded voice”
 message, as described in 47 U.S.C. § 227(b)(1)(A).
        14.    Defendant’s calls constituted calls that were not for emergency
 purposes as defined by 47 U.S.C. § 227(b)(1)(A).
        15.    Defendant’s calls were placed to cellular telephone numbers assigned
 to a telephone service for which Plaintiff incurs a charge for incoming messages.



                               CLASS ACTION COMPLAINT
                                          -3-
Case 0:19-cv-62504-JEM Document 1 Entered on FLSD Docket 10/07/2019 Page 4 of 9




       16.    Plaintiff is not a customer of Defendants’ services and has never
 provided any personal information, including his cellular telephone number(s), to
 Defendant for any purpose whatsoever. Accordingly, Defendant never received
 Plaintiff’s “prior express consent” to receive calls using an ATDS pursuant to 47
 U.S.C. § 227(b)(1)(A).
                              CLASS ALLEGATIONS
       17.    Plaintiff brings this action on behalf of himself and all others similarly
 situated, as a member of the proposed class (hereafter “The Class”) defined as
 follows:

              All persons within the United States who received any
              calls placed by an ATDS featuring an artificial or
              prerecorded voice message from Defendant to said
              person’s cellular telephone number who had not
              previously consented to receiving such messages within
              the four years prior to the filing of this Complaint


       18.    Plaintiff represents, and is a member of, The Class, consisting of all
 persons within the United States who received any calls placed by an ATDS
 featuring an artificial or prerecorded voice message from Defendant to said
 person’s cellular telephone number who had not previously provided their cellular
 telephone number to Defendant within the four years prior to the filing of this
 Complaint.
       19.    Defendant, its employees and agents are excluded from The Class.
 Plaintiff does not know the number of members in The Class, but believes the Class
 members number in the thousands, if not more. Thus, this matter should be certified
 as a Class Action to assist in the expeditious litigation of the matter.
       20.    The Class is so numerous that the individual joinder of all of its
 members is impractical. While the exact number and identities of The Class
 members are unknown to Plaintiff at this time and can only be ascertained through


                               CLASS ACTION COMPLAINT
                                          -4-
Case 0:19-cv-62504-JEM Document 1 Entered on FLSD Docket 10/07/2019 Page 5 of 9




 appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 The Class includes thousands of members. Plaintiff alleges that The Class members
 may be ascertained by the records maintained by Defendant.
       21.    Plaintiff and members of The Class were harmed by the acts of
 Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 and Class members via their cellular telephone numbers thereby causing Plaintiff
 and Class members to incur certain charges or reduced cellular telephone time for
 which Plaintiff and Class members had previously paid by having to retrieve or
 administer messages left by Defendant during those illegal calls, and invading the
 privacy of said Plaintiff and Class members.
       22.    Common questions of fact and law exist as to all members of The
 Class which predominate over any questions affecting only individual members of
 The Class. These common legal and factual questions, which do not vary between
 Class members, and which may be determined without reference to the individual
 circumstances of any Class members, include, but are not limited to, the following:

       a.     Whether, within the four years prior to the filing of this Complaint,
              Defendant sent cellular telephone messages (other than for emergency
              purposes or made with the prior express consent of the called party)
              to a Class member using an ATDS and prerecorded voice;
       b.     Whether Plaintiff and the Class members were damaged thereby, and
              the extent of damages for such violation; and
       c.     Whether Defendant should be enjoined from engaging in such conduct
              in the future.

       23.    As a person who received numerous messages from Defendant using
 an ATDS and prerecorded voice message, without Plaintiff’s prior express consent,
 Plaintiff is asserting claims that are typical of The Class.
       24.    Plaintiff will fairly and adequately protect the interests of the members
 of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 class actions.


                               CLASS ACTION COMPLAINT
                                          -5-
Case 0:19-cv-62504-JEM Document 1 Entered on FLSD Docket 10/07/2019 Page 6 of 9




       25.    A class action is superior to other available methods of fair and
 efficient adjudication of this controversy, since individual litigation of the claims
 of all Class members is impracticable. Even if every Class member could afford
 individual litigation, the court system could not. It would be unduly burdensome
 to the courts in which individual litigation of numerous issues would proceed.
 Individualized litigation would also present the potential for varying, inconsistent,
 or contradictory judgments and would magnify the delay and expense to all parties
 and to the court system resulting from multiple trials of the same complex factual
 issues. By contrast, the conduct of this action as a class action presents fewer
 management difficulties, conserves the resources of the parties and of the court
 system, and protects the rights of each Class member.
       26.    The prosecution of separate actions by individual Class members
 would create a risk of adjudications with respect to them that would, as a practical
 matter, be dispositive of the interests of the other Class members not parties to such
 adjudications or that would substantially impair or impede the ability of such non-
 party Class members to protect their interests.
       27.    Defendant has acted or refused to act in respects generally applicable
 to The Class, thereby making appropriate final and injunctive relief with regard to
 the members of the Class as a whole.


                           FIRST CAUSE OF ACTION
        Negligent Violations of the Telephone Consumer Protection Act
                               47 U.S.C. §227 et seq.
       28.    Plaintiff repeats and incorporates by reference into this cause of
 action the allegations set forth above at Paragraphs 1-26.
       29.    The foregoing acts and omissions of Defendant constitute numerous
 and multiple negligent violations of the TCPA, including but not limited to each
 and every one of the above cited provisions of 47 U.S.C. § 227 et seq.



                               CLASS ACTION COMPLAINT
                                          -6-
Case 0:19-cv-62504-JEM Document 1 Entered on FLSD Docket 10/07/2019 Page 7 of 9




        30.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
        31.   Plaintiff and the Class members are also entitled to and seek
 injunctive relief prohibiting such conduct in the future.
                         SECOND CAUSE OF ACTION
 Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                               47 U.S.C. §227 et seq.
        32.   Plaintiff repeats and incorporates by reference into this cause of
 action the allegations set forth above at Paragraphs 1-26.
        33.   The foregoing acts and omissions of Defendant constitute numerous
 and multiple knowing and/or willful violations of the TCPA, including but not
 limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
 seq.
        34.   As a result of Defendant’s knowing and/or willful violations of 47
 U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
 $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
        35.   Plaintiff and the Class members are also entitled to and seek
 injunctive relief prohibiting such conduct in the future.
 ///
 ///
 ///
 ///
 ///
 ///
 ///




                              CLASS ACTION COMPLAINT
                                         -7-
Case 0:19-cv-62504-JEM Document 1 Entered on FLSD Docket 10/07/2019 Page 8 of 9




                            PRAYER FOR RELIEF
 WHEREFORE, Plaintiff requests judgment against Defendants for the following:
                         FIRST CAUSE OF ACTION
       Negligent Violations of the Telephone Consumer Protection Act
                             47 U.S.C. §227 et seq.
           • As a result of Defendants’ negligent violations of 47 U.S.C.
             §227(b)(1), Plaintiff and the Class members are entitled to and
             request $500 in statutory damages, for each and every violation,
             pursuant to 47 U.S.C. 227(b)(3)(B); and
           • Any and all other relief that the Court deems just and proper.
                       SECOND CAUSE OF ACTION
  Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                             47 U.S.C. §227 et seq.
           • As a result of Defendants’ willful and/or knowing violations of 47
             U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
             and request treble damages, as provided by statute, up to $1,500, for
             each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
             U.S.C. §227(b)(3)(C); and
           • Any and all other relief that the Court deems just and proper.
 ///
 ///
 ///
 ///
 ///
 ///
 ///
 ///
 ///



                            CLASS ACTION COMPLAINT
                                       -8-
Case 0:19-cv-62504-JEM Document 1 Entered on FLSD Docket 10/07/2019 Page 9 of 9




                                  JURY DEMAND
       36.    Pursuant to the Seventh Amendment to the Constitution of the United
 States of America, Plaintiff reserves his right to a jury on all issues so triable.


       Respectfully Submitted this 7th day of October, 2019.

                                   By:    /s/ Scott M. Wellikoff
                                          Scott M. Wellikoff
                                          Adler Wellikoff, PLLC
                                          Attorneys for Plaintiff

 Scott M. Wellikoff (SBN 20341)
 Adler Wellikoff, PLCC
 1300 N. Federal Highway
 Suite 107
 Boca Raton, FL 33432
 (561) 923-8600
 swellikoff@adwellgroup.com




                               CLASS ACTION COMPLAINT
                                          -9-
